Citation Nr: 1102553	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date beyond July 20, 2008, for Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 until December 
1973.  The appellant is the Veteran's son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1979.

2.  The appellant elected to have his Chapter 35 benefits begin 
on July 20, 2000.

3.  The appellant was notified that he would have 8 years from 
the date benefits begin to use the benefits.  The delimiting date 
was July 20, 2008.

4.  The appellant's July 20, 2008, delimiting date occurred prior 
to his completion of an eligible course of study.

5.  There is no legal basis for an extension of the delimiting 
date beyond July 20, 2008.


CONCLUSION OF LAW

Entitlement to a delimiting date for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35 beyond July 20, 2008, 
is not warranted.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 21.3040, 21.3041 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was born on August [redacted], 1979.  His father was 
awarded permanent and total disability benefits on July 20, 2000.  
His claim for dependent's educational assistance (DEA) benefits 
was received in April 2004.  VA notified the appellant by letter 
dated April 2004 that he needed to select a commencement date for 
beginning his benefits, which could be August [redacted], 1997 (his 18th 
birthday) or July 20, 2000 (the date VA notified the Veteran of 
his permanent and total disability rating) or any date between 
those two dates.

In a signed letter dated May 2004, the appellant chose July 20, 
2000, as the beginning date for DEA benefits.  Chapter 35 
eligibility records show a delimiting date of July 20, 2008.

A copy of a file letter, undated, shows a certificate of 
eligibility for Chapter 35 benefit was sent to the appellant.  VA 
notified the appellant that he had 45 months and 0 days of full-
time benefits and that he could only use the benefits before July 
20, 2008.  VA indicated that, generally, beneficiaries could not 
use any remaining benefits for training on or after that date.

In June 2008, VA notified the appellant that his education 
benefits were about to expire.

In July 2008, the appellant requested an extension of his 
eligibility period for use of DEA benefits.  VA notified the 
appellant of the supporting information necessary to warrant an 
extension.  This included evidence that he had to suspend his 
education because of reasons beyond his control, such as, 
appointment to serve his church in an official missionary 
capacity, immediate family or financial obligations beyond his 
control, unavoidable conditions at work, personal illness or 
illness or death in his immediate family, and active military 
duty.

VA received in August 2008 a response from the appellant.  He 
reported that he graduated high school in May 1997, attended 
technical school part-time in Spring 1998, got married in 1999, 
and had to find a full-time job to support his family.  He noted 
that his wife was attending college full-time and did not 
graduate until May 2002.  The appellant reported that he had the 
opportunity to go back to school at this time and moved to Iowa 
in April 2004 to attend college in the Fall.  He reported that he 
has been a full-time student since that time and intended to 
graduate in May 2010.

In October 2008, VA notified the appellant that his request for 
an extension of the delimiting date for DEA benefits had been 
denied because the appellant had not presented evidence that he 
met any of the reasons for extension of benefits.

In a letter received in December 2008, the appellant reported 
that (1) he never knew about educational benefits until Spring 
2003 as his family was not close, and (2) he would have gone to 
school sooner had he known about the educational benefits.

In his March 2009 VA Form 9, the appellant indicated that he 
believed he should receive more than 8 years to complete his 
education program with VA education benefits.  He noted that his 
brother had received benefits more than 8 years.  He argued that 
he should receive benefits beginning from when he applied in 2004 
for 8 years rather than from 2000 for 8 years.  He stated that:

I was never given the option to choose my begin 
date.  I was told repeatedly from VA reps that the 
start date was July 2000.  That was when my father 
was accepted.  I kept asking how this would work 
when my dad has 5 boys raging [sic] around 14 years 
apart from youngest to oldest.  I first applied in 
March 2004, when I was 24 years old, meeting the age 
requirement.  I started Faith Baptist Bible College 
in Fall 2004.  I received benefits throughout the 
years until May 2008.

Analysis

DEA benefits are provided pursuant to 38 U. S. Code Chapter 35 to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who have permanent and total 
disability ratings, and one such qualifying group of dependents 
consists of the children of such veterans.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii).

Generally, the basic ending (delimiting) date for DEA benefits is 
the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 
C.F.R. § 21.3040 (a), (b), (c).  The delimiting date may be 
modified if certain circumstances occur between the eligible 
person's 18th and 26th birthdays.  These exceptions apply to 
children who are enrolled in an ongoing course of approved 
educational DEA benefits and, due to certain events, warrant an 
extension of their delimiting ending date as a result.  See 38 
U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043.

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible 
child's ending date may be extended beyond his 26th birthday in 
certain cases, but not to exceed his 31st birthday, if the 
eligible child's program of education has been suspended due to 
conditions determined to be beyond his control as listed at 38 
C.F.R. § 21.3043.  If it is found that a suspension of a program 
of education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for the 
length of the period of suspension, but not beyond the eligible 
person's 31st birthday. 38 C.F.R. § 21.3041(g).  This provision, 
however, only applies in situations where a claimant is already 
in receipt of Chapter 35 educational assistance benefits and is 
pursuing his education, but has had to stop his education because 
of certain events beyond his control.

An extension is also available if an eligible child is ordered to 
active duty or involuntarily ordered to full-time National Guard 
duty during his period of eligibility. 38 C.F.R. § 21.3041(h).

The delimiting date of the appellant's eligibility for Chapter 35 
benefits has passed and there is no indication that he is 
eligible for an extension.  There is no evidence that he was 
appointed by the responsible governing body of an established 
church, officially charged with the selection and designation of 
missionary representatives, to serve the church in an official 
missionary capacity.  There is no evidence that he suspended a 
program of study in which he was enrolled during his period of 
eligibility because of immediate family or financial obligations 
beyond his control that required him to take employment or 
otherwise suspend the pursuit of his program; and no report of 
any unavoidable conditions that arose in connection with his 
employment which precluded pursuit of a program of study in which 
he was enrolled during his period of eligibility.  38 C.F.R. § 
21.3043.  There is also no evidence that he suspended a program 
of study in which he was enrolled during his period of 
eligibility due to his own illness or the illness or death of an 
immediate family member.  Id.  Moreover, he has presented no 
evidence of any military service performed by himself during his 
period of eligibility, so the provisions of 38 C.F.R. § 
21.3041(g) and (h) are not available to him.

To the extent that the appellant argues that he should be granted 
an extension because VA did not provide him or his mother with 
timely and adequate notice of his eligibility for DEA benefits, 
the Board notes the provisions of 38 U.S.C.A. § 3563, which 
provides that VA shall notify the parent of an eligible child of 
the educational assistance available under Chapter 35.  In this 
case, it is not entirely clear from the current record precisely 
what kind of notice the appellant or his mother received.  
However; even assuming, arguendo, that the notice contained 
nothing pertaining to dependents' eligibility under Chapter 35, 
the statute (38 U.S.C.A. § 3563) provides no remedy for VA's 
failure to do so.  Consequently, the statute is merely hortatory, 
and cannot be relied upon to grant an extension beyond that 
provided by law.  See Andrews v. Principi, 351 F.3d 1134, 1137-38 
(Fed. Cir. 2003) (holding that the provisions of 38 U.S.C.A. § 
7722(b) and (c) - which direct VA to distribute information 
pertaining to eligibility for benefits - are hortatory and cannot 
be relied upon to establish an effective date earlier than that 
otherwise permitted by statute); Harvey v. Brown, 6 Vet. App. 
416, 424 (1994) (holding that Chapter 30 benefits cannot be 
awarded on the basis of the VA's failure to provide a veteran 
with accurate information pertaining to eligibility).  Indeed, 
regulations specifically applicable to Chapter 35 provide that 
VA's failure to give a claimant or potential claimant any form or 
information concerning the right to file a claim, or to furnish 
notice of the time limit for the filing of a claim, will not 
extend the time for filing.  38 C.F.R. § 21.1033(a).

Also, to the extent that the appellant asserts that he did not 
choose his delimiting date, this is incorrect.  The record 
clearly establishes that the appellant chose July 20, 2000, as 
the beginning date for his educational benefits-and that he had 
until July 20, 2008, to use those benefits.  Notwithstanding, 
even had the evidence failed to demonstrate that the appellant 
selected a commencement date for his education benefits, he 
acknowledges and the record shows that benefits began effective 
July 20, 2000, and there is no qualifying basis upon which to 
extend benefits beyond the 8 years delimiting date of July 20, 
2008.

With regard to the appellant's assertions and self-comparisons to 
his brothers' position vis-à-vis Chapter 35 benefits, the Board 
finds that this is irrelevant in the matter at hand.  This case 
concerns the appellant's entitlement to an extension of the 
eligibility period rather than a review of whether he has been 
treated the same as his brothers concerning the delimiting date 
associated with Chapter 35 benefits.

In sum, the Board can find no provision in law that would allow 
the appellant's claim to be granted.  The Board sympathizes with 
the appellant and has attempted to acknowledge and address his 
arguments and concerns.  However, the regulatory criteria and 
legal precedent governing eligibility for the receipt of Chapter 
35 educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  See 38 U.S.C.A. § 7104.  
Consequently, the appellant's request for an extension of his 
delimiting date for educational assistance benefits under Chapter 
35 must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, and not the evidence, 
is dispositive of a claim, such claim should be denied because of 
the absence of legal merit or the lack of entitlement under the 
law.

Because the application of the law to the undisputed facts is 
dispositive in this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).




ORDER

Entitlement to an extension of the delimiting date beyond 
December 10, 2006, for educational assistance benefits under 38 
U.S.C. Chapter 35 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


